Citation Nr: 0723523	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  02-11 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
discectomy of C5-C6 with spur formation at C4-C7, 
radiculopathy, and a residual scar, currently assigned a 20 
percent disability evaluation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1970 to 
November 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in November 
2005.  That development was completed, and the case has since 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran has not been shown to have severe limitation 
of motion of the cervical spine; intervertebral disc disease 
with severe recurring attacks with intermittent relief; 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less than 
six during the past 12 months; forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a discectomy of C5-C6 with spur formation at C4-
C7, radiculopathy, and a residual scar have not been met.  38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5235-5243, 5290, 5293 (2001-2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board does acknowledge that the RO did not provide the 
veteran with notice prior to the initial rating decision in 
December 2001.  Nevertheless, the RO did send the veteran a 
letter in April 2006, which did meet the notification 
requirements.  The Board finds that any defect with respect 
to the timing of the notice requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  After the notice was provided, the veteran's claim 
was readjudicated in a supplemental statement of the case 
(SSOC).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
argument in support of his claim.  Viewed in such context, 
the furnishing of notice after the decision that led to this 
appeal did not compromise the essential fairness of the 
adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004).  The veteran has had a "meaningful opportunity to 
participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  Therefore, with 
respect to the timing requirement for the notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for an increased 
evaluation.  Specifically, the April 2006 letter stated that, 
"To establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."  
Additionally, the July 2002 statement of the case (SOC) and 
the September 2003, March 2005, and February 2007 
supplemental statements of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.  In fact, the SOC and SSOCs provided 
the veteran with the schedular criteria used to evaluate his 
service- connected cervical spine disability, namely 
Diagnostic Codes 5243, 5293, 7801, 7802, and 7805 as well as 
the General Rating Formula for Diseases and Injuries of the 
Spine and the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the April 2006 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2006 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.   In addition, the April 2006 letter 
informed the veteran that it was his responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOCs of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).  As noted above, because each of 
the four content requirements of notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the April 2006 letter and February 2007 SSOC informed 
him that a disability rating was assigned when a disability 
was determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
letter and SSOC also explained how disability ratings and 
effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  He was also afforded VA examinations in 
October 2001, December 2003, and August 2006.  

The Board does observe the contention of the veteran's 
representative in a July 2007 informal hearing presentation 
that the August 2006 VA examination did not comply with the 
November 2005 Board remand and is inadequate for rating 
purposes.  In particular, the representative indicated that 
the VA examination was not performed by an orthopedist or a 
neurologist.   However, the Board notes that the November 
2005 remand did not state that such a specialist was 
necessary.  The remand instruction simply stated that the 
veteran should be afforded the appropriate VA examination for 
his cervical spine disability.  There was no reference to the 
type of examiner.  Moreover, the August 2006 VA examination 
addressed all of the pertinent rating criteria.  In fact, a 
nerve conduction EMG study was also performed and discussed.  
In addition, the Board notes that the veteran himself has 
questioned the necessity of numerous VA examinations.   
Therefore, the Board finds that the August 2006 VA 
examination as well as the other evidence of record, 
including the October 2001 and December 2003 VA examinations, 
is adequate for the purpose of evaluating the veteran's 
service-connected cervical spine disability.   
 
VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The veteran is currently assigned a 20 percent disability 
evaluation for his residuals of a discectomy of C5-C6 with 
spur formation at C4-C7, radiculopathy, and a residual scar 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The 
Board notes that during the pendency of this appeal, VA 
issued new schedular criteria for rating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
became effective September 23, 2002.  VA subsequently amended 
the rating schedule again for evaluating disabilities of the 
spine, contained in 38 C.F.R. § 4.71a, which became effective 
on September 23, 2003.  The new criteria for evaluating 
service-connected spine disabilities are codified at newly 
designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243.  However, the Board notes that consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  That is, for any 
date prior to September 23, 2002 and September 23, 2003, 
neither the RO nor the Board could apply the revised rating 
schedule.

The veteran was notified of these regulation changes in the 
Supplemental Statements of the Case.  Thus, the Board's 
decision to proceed in adjudicating this claim does not, 
therefore, prejudice the veteran in the disposition thereof.  
See Bernard, 4 Vet. App. at 393-94.

Under the old regulations, Diagnostic Code 5290 provided for 
ratings based on limitation of motion of the cervical spine.  
When such limitation of motion is moderate, a 20 percent 
disability evaluation is assigned.  A 30 percent rating is 
warranted when limitation of motion is severe.  

Further, prior to September 23, 2003, Diagnostic Code 5293 
provided that a 20 percent disability was warranted for 
moderate intervertebral disc disease with recurring attacks.  
A 40 percent disability evaluation is assigned for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.

In addition, as previously noted, the rating criteria for 
Intervertebral Disc Syndrome were revised effective September 
23, 2002.  Under the revisions to Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  A 20 percent disability 
evaluation was contemplated for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 weeks.  A 40 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months. See Amendment to Part 4, Schedule 
for Rating Disabilities, Effective September 23, 2002; See 67 
Fed. Reg. 54345-54349 (August 22, 2002). 

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id. Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine and a Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes. See 68 Fed. 
Reg. 166, 51454-51458 (August 27, 2003).  Diagnostic Code 
5243 indicates that intervertebral disc syndrome should be 
evaluated under either formula.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 20 
percent disability evaluation is contemplated when there is 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; the combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
evaluation is for assignment when there is forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine. 

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2006).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 230 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2004).  See also 38 C.F.R. § 4.71a, Plate V (2006). 

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2006).  

In considering the evidence of record the old regulations as 
set forth above, the Board concludes that the veteran is not 
entitled to an increased evaluation for residuals of a 
discectomy of C5-C6 with spur formation at C4-C7, 
radiculopathy, and a residual scar under the old regulations.  
The medical evidence of record does not show him to have had 
severe limitation of motion of the cervical spine or severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief prior to September 23, 2002.  In fact, 
the  December 2001 VA examiner indicated that the veteran's 
disability created a mild to moderate amount of impairment, 
and private medical records dated in May 2001 documented him 
as having adequate range of motion.   As such, the veteran 
has not been shown to have met the criteria for an evaluation 
in excess of 20 percent prior to September 23, 2002.

In considering the evidence of record under the revised 
rating criteria of Diagnostic Code 5293 effective September 
23, 2002, the Board finds that the veteran is not entitled to 
an increased evaluation in excess of 10 percent for his 
cervical spine disability.  The medical evidence does not 
reveal incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least four weeks but 
less than six during the past 12 months.  As previously 
noted, an incapacitating episode is defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note 1.  In this case, there are no treatment 
records associated with the claims file indicating that the 
veteran was prescribed bed rest by any physician.  Therefore, 
the Board finds that the veteran is not entitled to an 
increased evaluation under the rating criteria in effect as 
of September 23, 2002.

In considering the evidence of record under the revised 
rating schedule that became effective on September 23, 2003, 
the Board also finds that an increased evaluation is not 
warranted for the veteran's cervical spine disability.  As 
previously discussed, the veteran does not have 
incapacitating episodes with a total duration of at least 
four weeks but less than six during the past 12 months.   In 
addition, the evidence of record does not indicate that the 
veteran has forward flexion of the cervical spine 15 degrees 
or less; or favorable ankylosis of the entire cervical spine.  
In fact, the December 2003 VA examination found him to have 
flexion to 50 degrees, and the August 2006 VA examiner 
indicated that he had 45 degrees of flexion.  The Board notes 
that ankylosis is defined as "immobility and consolidation of 
a joint due to disease, injury, surgical procedure." Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (Ankylosis is "stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint", citing Stedman's Medical 
Dictionary 87 (25th ed. 1990)).  Thus, the veteran is not 
entitled to an increased evaluation under the revised rating 
schedule that became effective on September 23, 2003.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from his degenerative disc disease of the cervical 
spine.  The medical evidence of record does not identify any 
separate neurological findings or disability not already 
contemplated under the discussed pertinent criteria.  The 
Board does observe that the veteran has complained of pain, 
numbness, and tingling in his arms.  However, the veteran is 
already separately service-connected for peripheral 
neuropathy of the right and left upper extremities.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition. See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  Therefore, the Board 
concludes that the veteran does not suffer from additional 
neurological deficiency so as to warrant a separate 
disability rating under the diagnostic codes pertinent to 
rating neurological disorders.  See Bierman, 6 Vet. App. at 
129-132.

Further, the Board has considered whether the veteran is 
entitled to a separate compensable evaluation for his 
residual scar.  In this regard, the Board notes that the 
October 2001 VA examiner observed that the veteran had a well 
healed scar on the right anterior portion of his neck.  The 
December 2003 VA examiner also indicated that he had a 
vertical scar on his neck, and the August 2006 VA examiner 
stated that the veteran had 8.5 centimeter by 2 millimeter 
scar over dorsum of his neck.  It was noted that there was a 
slight pinching sensation on palpation of the superior end, 
but the scar was otherwise remarkable.  However, the medical 
evidence of record does not show that the scar is deep, 
unstable, painful, or causes limitation of motion.  
Therefore, the Board finds that the veteran is not entitled 
to a separate compensable evaluation for the residual scar on 
his neck. See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805. 

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's cervical spine 
disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned 20 percent rating, and no higher.  In this regard, 
the Board observes that the veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
veteran's cervical spine is contemplated in the currently 
assigned 20 percent disability evaluation under Diagnostic 
Code 5243.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  In 
fact, the August 2006 VA examiner state that repetitive 
movement of the spine did not produce fatigability, 
incoordination, reproduction of pain, or loss of range of 
motion post exercise testing.  Therefore, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for the veteran's residuals of a 
discectomy of C5-C6 with spur formation at C4-C7, 
radiculopathy, and a residual scar.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, the veteran's 
service-connected cervical spine disability has not caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).










ORDER

An evaluation in excess of 20 percent for residuals of a 
discectomy of C5-C6 with spur formation at C4-C7, 
radiculopathy, and a residual scar is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


